Montana, C.J. Claimant seeks an award pursuant to the Law Enforcement Officers, Civil Defense Workers, Civil Air Patrol Members, Paramedics and Firemen Compensation Act (Ill. Rev. Stat. 1983, ch. 48, par. 281 et seq.) (hereinafter referred to as the Act). The Court, having reviewed the record in this matter, finds as follows: 1. The claim herein was filed by Debra Harbison, the surviving spouse of Correctional Officer Cecil Harbison, an employee of the Illinois Department of Corrections at the Menard Correctional Center. 2. The statement of Correctional Captain Dwayne Clark, the decedent’s supervising officer, and exhibits submitted in support thereof indicate that on the evening of November 30, 1984, Officer Harbison was assigned the duty of locking inmates in their cells in south cellhouse after the supper meal. At approximately 5:00 p.m. he was attacked and stabbed numerous times by a prison inmate. Officer Harbison was pronounced dead less than an hour later at the Chester Memorial Hospital in Chester, Illinois, due to the stab wounds suffered in the attack. 3. The facts of this claim indicate that Officer Harbison was “killed in the line of duty” as defined in section 2(e) of the Act. Ill. Rev. Stat. 1983, ch. 48, par. 282(e). 4. The proof submitted in support of this claim satisfies all the requirements of the Act and an award should therefore be granted. 5. Since a designation of beneficiary form has not been submitted to the Court, the Claimant, as the surviving spouse, is entitled pursuant to section 3(a) of the Act to receive the entire amount of benefits payable thereunder. Ill. Rev. Stat. 1983, ch. 48, par. 283(a). Wherefore, it is hereby ordered that an award of $50,000.00 be, and is, hereby granted to Debra Harbison, the surviving spouse of Correctional Officer Cecil Harbison.